Filed 5/10/21 P. v. Jackson CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                  B307510

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. TA147671)
         v.

ANTHONY JACKSON,

         Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of
Los Angeles County, Sean D. Coen, Judge. Affirmed.
     Aurora Elizabeth Bewicke, under appointment by the
Court of Appeal, for Defendant and Appellant.
     No appearance by Plaintiff and Respondent.
                           ___________
      Anthony Jackson appeals from the judgment entered
following this court’s remand for resentencing in light of the
enactment of Senate Bill No. 136 (Stats. 2019, ch. 590, § 1)
(Senate Bill 136), effective January 1, 2020. No arguable issues
have been identified by Jackson’s appointed appellate counsel
following her review of the record. We also have identified no
arguable issues after our own independent review of the record.
We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      Jackson was convicted following a jury trial of carrying a
concealed dirk or dagger (Pen. Code, § 21310)1 with true findings
by the court in a bifurcated proceeding that he had suffered one
prior serious or violent felony conviction within the meaning of
the three strikes law (§§ 667, subds. (b)-(i), 1170.12) and had
served four prior separate prison terms for felonies (§ 667.5,
subd. (b)). Jackson was sentenced to a five-year state prison
term: the middle term of two years for carrying a concealed dirk
or dagger, doubled under the three strikes law, plus one year for
one of the prior prison terms.
      On appeal Jackson argued this court should strike all four
one-year prior prison term enhancements, whether imposed or
stayed,2 pursuant to Senate Bill 136, which was signed into law
after Jackson was sentenced, and which amended section 667.5,

1     Statutory references are to this code.
2     At the time Jackson was sentenced, the court was not
authorized to stay a prior prison term enhancement alleged and
found true pursuant to section 667.5, subdivision (b). The
enhancement had to be imposed or struck. (See People v. Lua
(2017) 10 Cal.App.5th 1004, 1020; People v. Langston (2004)
33 Cal.4th 1237, 1241.)



                                 2
subdivision (b), to provide for a one-year prior prison term
sentence enhancement only for sexually violent offenses as
defined in Welfare and Institutions Code section 6600,
subdivision (b). The Attorney General agreed with Jackson, as
did we.
       We affirmed Jackson’s conviction, vacated his sentence and
remanded the cause with instructions to the trial court to strike
the one-year prior prison term enhancements and to resentence
Jackson. (People v. Jackson (July 21, 2020, B301125 [nonpub.
opn.].)
       On remand the trial court followed our direction, struck all
prior prison term enhancements and sentenced Jackson to a four-
year state prison term (the middle term of two years for carrying
a concealed dirk or dagger, doubled under the three strikes law).
Jackson filed a timely notice of appeal.
                          DISCUSSION
      We appointed counsel to represent Jackson on appeal.
After reviewing the record, counsel filed a brief raising no issues.
Appointed counsel advised Jackson on January 21,2021 that he
may personally submit any contentions or issue he wished the
court to consider. We have received no response.
      We have examined the record and are satisfied Jackson’s
appointed appellate counsel fully complied with the
responsibilities of counsel and no arguable issue exists. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284; People v. Kelly (2006)
40 Cal.4th 106, 118-119; People v. Wende (1979) 25 Cal.3d 436,
441-442.)




                                 3
                  DISPOSITION
The judgment is affirmed.



                                PERLUSS, P. J.
We concur:



     SEGAL, J.



     FEUER, J.




                            4